DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
2.	This instant Office Action is in response to Amendment filed on 5/31/2022.
3.	Claims 1-20 were previously cancelled.  
4.	Claims 22, 27, 32, and 37 are currently cancelled. 
5.	This Office Action is made Notice of Allowance.
6.	Claims 21, 23-26, 28-31. 33-36, and 38-40 are numbered accordingly are allowed herein. 

                                                          Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 5/31/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
8.	In light of amendment to the claims the 35 USC 112b rejection is withdrawn herein. 





EXAMINER REASONS FOR ALLOWANCE/Allowable Subject Matter

1.	Claims 21, 23-26, 28-31. 33-36, and 38-40 are allowed herein and numbered accordingly. 

2.	As to Independent Claims 21, 26, 31, and 36 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts,  Yang et al. US 20160128029 discloses in Section [0070] The CSI-RS is transmitted and given according to CSI-RS configuration information; Section [0005] The UE receives CSI-RS resource available in a cell; Section [0069] The UE specific CSI-RS use RB (resource block) mapped in a scheduled subframe in which CSI-RS is a downlink RS defined CSI-RS configuration; Section [0047] A first slot within a subframe correspond to control region to which control channel is allocated, the remaining corresponds to a data region to which PDSCH is allocated; Section [0054] The UE receive PDCCH/PDSCH and receive data/control information; the prior art; and the prior art Kim et al. US 20140112289 discloses in Section [0005] The eNodeB (i.e. base station) include steps to determine if unlicensed band is identified; Section [0130] The UE receive CSI-RS; Section [0181] A eNodeB (i.e. base station) can transmit PDSCH on the unlicensed band to UE; and the unlicensed band can use a slot; Section [0197] An eNodeB can schedule a PDSCH transmission for a part of time period of the unlicensed band corresponding to a half of a subframe; Section [0206] PDSCH of unlicensed band is indicated by the PDCCH of the unlicensed band; However, Yank in view of Kim do not disclose that that a CSI-RS and PDCCH/PDSCH are not transmitted on the same subframe under the condition that the PDCCH/PDSCH is transmitted beginning from a second slot of a subframe, wherein the CSI-RS is not received in the subframe on the LAA cell. And the third  prior art AWAD et al. US 20160338018 discloses in Section [0013] each subframe includes a physical downlink common control channel, PDCCH, part and a physical downlink shared channel, PDSCH, part and wherein the common control data for reception and decoding by the non-legacy user devices is transmitted within the PDSCH part of the subframe; and Section [0125] the base station (E)PDCCH transmission module-519 is configured by the (E)PDCCH configuration module to avoid placing the EPDCCH and CSI-RS in the same subframe; Alternatively, the base station (E)PDCCH transmission module 519 is configured by the (E)PDCCH configuration module to puncture the corresponding CSI-RS resource elements (RE) when mapping EPDCCH CSS 171 to resource elements.
	However, Yang in view of Kim and in further view of AWAD not render obvious in combination with other limitations in the independent claims the claim elements receiving, from a base station, configuration information associated with a channel state information reference signal (CSI-RS), the configuration information includes information on a resource for the CSI-RS; identifying that data or control information in a subframe starts in a second slot of the subframe and receiving, from the base station, the data or control information in the
subframe on a licensed-assisted access (LAA) cell, wherein the CSI-RS is not received in the subframe on the LAA cell, in case that the data or control information in the subframe starts in the second slot of the subframe.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for Claims 21, 23-26, 28-31. 33-36, and 38-40 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, Claims 21, 23-26, 28-31. 33-36, and 38-40 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477